DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The originally filed disclosure fails to describe an elastic part that is disposed in a center region of a housing and then encircles an oil discharge part.  No mention of a center region can be found in the specification.  In addition, the specification fails to utilize the language of the claim that would provide support for the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 16-17, it is unclear what the applicant is intending to claim with the recitation “wherein the elastic part is disposed in the center region of the housing and encircles the oil discharge part”.  The specification fails to use this type of language, and as such the Office is unable to clearly understand this stated feature.  The figures simply show an elastic part, such as coil spring 420 that is situated within a central region of the housing 100.  The coils of the spring are placed such that they are radially outward from the discharge part 300, and as such could be described as encircling the discharge part.  However, all of this features are found in the prior art reference, which the applicant contends is not taught.  
Claims 4-8 are rejected due to their dependence upon claim 1.
Claim 4 recites the limitation "the single elastic part" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 does not recite a “single elastic part” but rather just an elastic part.
Claims 4-8 are rejected due to their dependence upon claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,390,995 to Zirps.
Re-claim 1, Zirps discloses a hydraulic unit of a brake system, comprising: 2a housing (see figure 3); 3an oil supply part 29a supplies oil to the housing, the oil supply part 29a is disposed to 2communicate with the housing; 4an oil discharge part 29b is disposed in a center region of the housing and discharges the oil to an outside of the housing, the oil discharge part is separated from the oil supply part, and disposed to communicate 4with the housing; 5a piston 30 is movably mounted on the housing, and is configured to open and close the oil 6supply part and the oil discharge part, the piston comprises: 2an opening and closing part (front portion) movably mounted in the housing, to open and 3close the oil supply part 29a and the oil discharge part 29b; 4a support part 29 is fixed to the inside of the housing; and san elastic part 33 has one side supported by the support part and the other side contacting 6the opening and closing part, and is configured to provide an elastic force to the opening and 7closing part, the elastic part (i.e. coil spring) is disposed in the center region of the housing and encircles the oil discharge part.

    PNG
    media_image1.png
    344
    458
    media_image1.png
    Greyscale

Re-claim 4, the opening and closing part comprises: an opening and closing body moved in the housing; a stopper (such as the inner step portion of figure 3) is formed on one side of the opening and closing body, the stopper blocks 4the (single) elastic part from separating from the opening and closing body (the inner step portion prevents lateral movement of the spring); and 5an opening and closing protrusion (such as the frontal portion of the piston in figure 3) protrudes from another side of the opening and 6closing body, the protrusion surrounds the oil discharge part 29b (placed in a central location of the housing), and is capable of contacting the oil supply part 29a, the protrusion is 7configured to block a flow path to which the oil discharge part and the oil supply part are 8connected, when contacted with the oil supply part.  The protrusion blocks fluid communication between the supply and discharge parts.
Re-claim 5, the opening and closing protrusion is positioned away from the oil supply part 29a, and as such is interpreted as exposing a part of the oil supply part.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zirps in view of US 2003/0021709 A1 to Okuya et al.
Re-claim 6, Zirps fails to teach the opening and closing protrusion having an inclined part inclined downward toward the outside from the oil discharge part.
Okuya et al. teach a hydraulic unit with an opening and closing protrusion (see annular protrusion).  The opening and closing protrusion is formed with an inclined part (i.e. outer circumference of the protrusion) that is inclined downward toward an outside from a discharge part (chamber CS).  The inclined surface would reduce the amount of material of the opening and closing part, and thus the overall weight of the piston.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zirps.
Zirps teaches in one embodiment (figure 2) the single elastic part 33 as a coil spring mounted to surround an outer surface of the stopper.  This structure serves the same purpose as the stopper structure of the embodiment in figure 3, and as such is interchangeable.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the embodiment of figure 3 with the stopper structure of figure 2, as each would have yielded the same expectant result of preventing undo lateral movement of the elastic part, or coil spring.
Response to Arguments
Applicant's arguments filed January 6, 2022 have been fully considered but they are not persuasive.  As noted in the above 35 USC § 112 rejections, it is unclear what the applicant intends to define as the center region, since this terminology is not used in the specification, nor has the applicant provided any remarks to define this term.  As such the Office interprets the center region as a width across the housing as illustrated in the above figure.  This region would encompass both the oil discharge part as well as the elastic part.  As such the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
February 8, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657